DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to cooling assemblies coupled to an enclosure, classified in H05K 7/20.
II. Claim 19-20, drawn to a method of coupling a cooling assembly to an enclosure, classified in B21D 53/02 and Y10T 29/4935. 
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the process as claimed can be used to make another and materially different product, at least in part, because e.g. the process can be used to make a cooling assembly that is secured to an enclosure with a latch slide that is inserted past a wall with a spring that causes the latch slide to slide so that the wall is positioned between the latch slide and the panel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.	
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Braden Katterheinrich (Reg. 63,814) on 7/21/2022 a provisional election was made without traverse to prosecute the Invention I, claims 1-18. Affirmation of this election must be made by applicant in replying to this Office action. Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: “214” in para. 0021, 0031, 0039 should be named as “mounting openings” and not “holes”. Appropriate correction is required.
The disclosure is objected to because of the following informalities: “336” in para. 0028 should be named as “cam” to be consistent with the rest of the specifications. Appropriate correction is required.
The disclosure is objected to because of the following informalities: “slide latch” in para. 0003, 0039 should be named as “latch slide” to be consistent with the rest of the specifications. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “spring-loaded latch assemblies coupled to the panel and configured to couple the cooling assembly to an enclosure” in lines 5, 6 should be changed to “spring-loaded latch assemblies coupled to the panel and the spring-loaded latch assemblies couple the cooling assembly to an enclosure” because the claims recite the assembled mechanical structure. Language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2111.04 and 2103 (I) (C)).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10, 11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson (US 6,435,889) in view of Chen (US 2003/0035724).Re claim 1:	Vinson discloses a cooling assembly (everything in fig. 1) comprising:		a panel (50 in fig. 1) defining an opening (opening of 50 in fig. 1); 		a cooling unit (fan 10 in col. 3, lines 54-65) including an output (output of fan 10 in fig. 1) and coupled to the panel such that the output at least partially covers the opening of the panel (output of the fan covers the opening of panel 50 in fig. 1); and 		a spring-loaded latch assembly (150 which includes spring loaded latch 170 in fig. 1; col. 5, lines 43-50) coupled to the panel (159 of 170 is engaged with 59 of 50 in fig. 4 according to col. 5, lines 50-58, therefore 170 is coupled to panel 50 in fig. 1) and configured to couple the cooling assembly to an enclosure (180 of 170 couples the cooling assembly to an enclosure of a computer according to col. 6, lines 58-66; col. 1, lines 15-25).	Vinson does not explicitly disclose spring-loaded latch assemblies.	Chen discloses spring-loaded latch assemblies (the 206’s in fig. 1 along with their spring-loaded latches).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling assembly of Vinson with spring-loaded latch assemblies as taught by Chen, in order to ensure a more accurate alignment between the cooling assembly and the mounting opening.
	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 13:	Vinson discloses a system (everything in fig. 1 combined with the computer of col. 6, lines 58-66) comprising:		an enclosure (enclosure of computer of col. 6, lines 58-66) including a wall with a mounting opening (wall of computer that has the slot mentioned in col. 6, lines 58-66) therethrough; and		a cooling assembly (everything in fig. 1) removably coupled to the wall (the cooling assembly is removably coupled to a slot of the wall of a computer), each cooling assembly including: 			a panel (50 in fig. 1) defining an opening (opening of 50 in fig. 1),			a cooling unit (fan 10 in col. 3, lines 54-65) including an output (output of fan 10 in fig. 1) and coupled to the panel such that the output at least partially covers the opening of the panel (output of the fan covers the opening of panel 50 in fig. 1), and 			a handle (150 which includes spring loaded latch 170 in fig. 1; col. 5, lines 43-50) extending through a hole in the panel (159 of 150 in fig. 1 extends through hole 59 of panel 50 in fig. 4 because 159 engages both 59 and 39 according to col. 5, lines 50-58) and rotatable to latch and unlatch the respective cooling assembly to and from the wall of the enclosure (170 is rotatable to latch and unlatch 180 to a slot of a wall of the enclosure of a computer; col. 6, lines 58-66; col. 1, lines 15-25). 	Vinson does not explicitly disclose mounting openings and cooling assemblies.	Chen discloses mounting openings (slots in fig. 3) and cooling assemblies (218’s in fig. 3).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vinson with mounting openings and cooling assemblies as taught by Chen, in order to remove more heat from the heat generating components of the computer.		Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	The modified Vinson discloses wherein the spring-loaded latch assembly each include a handle (section of 150 not including 170 in fig. 1) that extends through respective holes in the panel (159 of 150 in fig. 1 extends through hole 59 of panel 50 in fig. 4 because 159 engages both 59 and 39 according to col. 5, lines 50-58).Re claim 3:	Vinson discloses wherein the handle (section of 150 not including 170 in fig. 1) is configured to rotate (this rotation involves 159 and 169 as pivots) to cause the spring-loaded latch assembly (150 in fig. 1) to move between a latched position (when 167 is engaged with 47 in fig. 1; col. 5, lines 50-58) and an unlatched position (when 167 is disengaged with 47 in fig. 1; col. 5, lines 50-58).	Vinson does not explicitly disclose handles.	Chen discloses handles (the 206’s in fig. 1).Re claim 5:	Vinson discloses wherein the spring-loaded latch assembly (150 in fig. 8) each include a latch slide (180 in fig. 8) arranged to slide between a latched position and an unlatched position (180 slides against the corresponding latching structure of the slot mentioned in col. 6, lines 58-67 to be become latched or unlatched).Re claim 6:	Vinson discloses wherein the latch slide is arranged to at least partially extend past an outer periphery of the panel when the spring-loaded latch assemblies are in the latched position (latch slide 180 extends past the left edge of panel 50 in fig. 1 and 8).Re claim 7:	The cooling assembly of claim 5, wherein the latch slide includes a cam surface (surface of 180 in fig. 8) arranged to contact and slide against a wall (wall of the slot of col. 6, lines 58-67) as the cooling assembly is coupled to the wall to compress springs of the spring-loaded latch assemblies (when the cooling assembly is coupled to a wall of the slot, the leaf spring of 170 is compressed). Re claim 10:	The modified Vinson discloses wherein the cooling unit includes a blower (fig. 1 includes a fan).Re claim 11:	The modified Vinson discloses wherein the spring-loaded latch assembly (150 in fig. 1) each include a handle (section of 150 not including 170 in fig. 1) at least partially positioned on a first side of the panel (158 is positioned on a front side of 50 because 159 goes through the front of 50 to engage with 39 in fig. 1), wherein the cooling unit is positioned on a second side of the panel opposite the first side (the fan 10 that’s received in 20 is positioned on the back side of panel 50 which is opposite of the front side of panel 50 in fig. 1).Re claim 14:	The modified Vinson discloses wherein the cooling assembly each include a spring-loaded latch assembly (170 in fig. 1) coupled to the panel (170 is coupled to panel 50 through 150 in fig. 1) and configured to latch and unlatch the respective cooling assembly to the wall (170 is rotatable to latch and unlatch 180 to a slot of a wall of the enclosure of a computer; col. 6, lines 58-66; col. 1, lines 15-25).Re claim 18:	The modified Vinson discloses wherein the cooling unit at least partially extends through the mounting opening of the wall of the enclosure (fan 10 extends through the slot because it slides into this slot according to col. 3, lines 54-65).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vinson (US 6,435,889) and Chen (US 2003/0035724) as applied to claim 1 above, and further in view of Vincent (US 2003/0227757). Re claim 9:	The modified Vinson does not explicitly disclose further comprising a gasket coupled between the cooling unit and the panel around the opening.	Vincent discloses further comprising a gasket (gasket 68 in fig. 3; para. 0014) coupled between (the gasket can be positioned between the fan and the holder according to para. 0014) the cooling unit (fan 28 in fig. 3; para. 0014) and the panel (holder 30 in fig. 3; para. 0014) around the opening (opening of holder 30 in fig. 3; para. 0028).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling assembly of the modified Vinson wherein further comprising a gasket coupled between the cooling unit and the panel around the opening as taught by Vincent, in order to prevent or reduce leakage of air around the cooling units (para. 0014; Vincent). 
Allowable Subject Matter
Claims 4, 8, 12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 4 (wherein the handles are coupled to respective cams that are arranged to compress or decompress springs of the spring-loaded latch assemblies when the handles are rotated) in combination with all of the limitations of claims 1 and 2, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 8 (wherein the spring-loaded latch assemblies each include a cam that is slidably coupled to the respective latch slides to move the respective latch slides between the latched position and the unlatched position) in combination with all of the limitations of claims 1 and 5, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 12 (wherein the spring-loaded latch assemblies each include a latch bracket, a latch slide arranged to slide with respect to the latch bracket, and a spring coupled between the latch bracket and the latch slide) in combination with all of the limitations of claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 15 (wherein when the cooling assemblies are coupled to the wall, the wall is positioned between the panel and at least a portion of the spring-loaded latch assemblies) in combination with all of the limitations of claim 13 and 14, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 16 (wherein the handle is coupled to a cam that is arranged to compress or decompress springs of the spring-loaded latch assemblies when the handles are rotated) in combination with all of the limitations of claim 13 and 14, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0351280 - is considered pertinent because this reference describes multiple cooling units attached to a panel and a handle.
US 2012/0027580- is considered pertinent because this reference describes multiple cooling units with handles received by slots of an enclosure.
US 2016/0174409 - is considered pertinent because this reference describes multiple cooling units within an enclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Monday - Friday, 900am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                        
July 27, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835